
	
		II
		110th CONGRESS
		1st Session
		S. 1031
		IN THE SENATE OF THE UNITED
		  STATES
		
			March 29, 2007
			Mrs. Clinton introduced
			 the following bill; which was read twice and referred to the
			 Committee on Agriculture, Nutrition, and
			 Forestry
		
		A BILL
		To amend the Farm Security and Rural
		  Investment Act of 2002 to provide coordination and direction for commodity
		  programs, and to ensure the distribution of fresh fruits and vegetables to
		  schools and service institutions in the United States.
	
	
		1.Short titleThis Act may be cited as the
			 School Food Fresh Act of
			 2007.
		2.DefinitionsIn this Act:
			(1)Commodity programThe term commodity program
			 means any of—
				(A)the commodity supplemental food program
			 established under section 5 of the Agriculture and Consumer Protection Act of
			 1973 (7 U.S.C. 612c note; Public Law 93–86);
				(B)the food distribution program on Indian
			 reservations established under section 4(b) of the Food Stamp Act of 1977 (7
			 U.S.C. 2013(b));
				(C)the emergency food assistance program
			 established under the Emergency Food Assistance Act of 1983 (7 U.S.C. 7501 et
			 seq.) and section 27 of the Food Stamp Act of 1977 (7 U.S.C. 2036);
				(D)the school lunch program established under
			 the Richard B. Russell National School Lunch
			 Act (42 U.S.C. 1751 et seq.);
				(E)the summer food service program for
			 children established under section 13 of that Act (42 U.S.C. 1761);
				(F)the child and adult care food program
			 established under section 17 of that Act (42 U.S.C. 1766); and
				(G)the school breakfast program established
			 under section 4 of that Act (42 U.S.C. 1773).
				(2)DepartmentThe term Department means the
			 Department of Agriculture.
			(3)SecretaryThe term Secretary means the
			 Secretary of Agriculture.
			(4)Task ForceThe term Task Force means the
			 multiagency task force established under section 3(a).
			3.Multiagency Task Force
			(a)In generalThe Secretary shall establish, in the
			 office of the Under Secretary for Food, Nutrition, and Consumer Services, a
			 multiagency task force for the purpose of providing coordination and direction
			 for commodity programs.
			(b)CompositionThe Task Force shall be composed of at
			 least 4 members, including—
				(1)a representative from the Food Distribution
			 Division of the Food and Nutrition Service, who shall—
					(A)be appointed by the Under Secretary for
			 Food, Nutrition, and Consumer Services; and
					(B)serve as Chairperson of the Task
			 Force;
					(2)at least 1 representative from the
			 Agricultural Marketing Service, who shall be appointed by the Under Secretary
			 for Marketing and Regulatory Programs;
				(3)at least 1 representative from the Farm
			 Services Agency, who shall be appointed by the Under Secretary for Farm and
			 Foreign Agricultural Services; and
				(4)at least 1 representative from the Food
			 Safety and Inspection Service, who shall be appointed by the Under Secretary
			 for Food Safety.
				(c)Duties
				(1)In generalThe Task Force shall be responsible for
			 evaluation and monitoring of the commodity programs to ensure that the
			 commodity programs meet the mission of the Department—
					(A)to support the United States farm
			 sector;
					(B)to comply with the most recent Dietary
			 Guidelines for Americans published under section 301 of the National Nutrition
			 Monitoring and Related Research Act of 1990 (7 U.S.C. 5341); and
					(C)to contribute to the health and well-being
			 of individuals in the United States through the distribution of domestic
			 agricultural products through commodity programs.
					(2)Specific dutiesIn carrying out paragraph (1), the Task
			 Force shall—
					(A)review and make recommendations regarding
			 the specifications used for the procurement of food commodities, taking into
			 consideration recommendations based on the results of evaluations carried out
			 using grants made available under section 4;
					(B)review and make recommendations regarding
			 the effective distribution of food commodities;
					(C)review and make recommendations regarding
			 efficient and effective systems to ensure the best use of Federal funds to
			 maximize the quantity and quality of foods purchased for recipient agencies and
			 the best use of those purchased foods by recipient agencies; and
					(D)on the request of the Secretary, review and
			 make recommendations regarding future updates of the Dietary Guidelines for
			 Americans published under section 301 of the National Nutrition Monitoring and
			 Related Research Act of 1990 (7 U.S.C. 5341).
					(d)ReportNot later than 1 year after the date of
			 enactment of this Act, and annually thereafter, the Secretary shall submit to
			 Congress a report that describes, for the period covered by the report—
				(1)the findings and recommendations of the
			 Task Force; and
				(2)policies implemented for the betterment of
			 commodity programs.
				4.Grants for specification
			 development
			(a)In generalNot later than 1 year after the date of
			 enactment of this Act, the Secretary shall provide 5 competitive grants to
			 nonprofit research institutions (including research universities) selected by
			 the Secretary for use in evaluating the product specifications of food
			 commodity products procured through commodity programs to determine—
				(1)the consistency of those specifications
			 with the nutritional goals of the commodity program;
				(2)the acceptability of the products procured
			 under the specifications by recipient agencies and consumers; and
				(3)the extent to which food commodities
			 purchased through commodity programs are comparable to any commercial
			 counterparts to those commodities.
				(b)Types of grantsOf the 5 grants provided under subsection
			 (a), a grant shall be provided for the evaluation and recommendation of product
			 specifications for each of the categories of—
				(1)fruits and vegetables;
				(2)meat;
				(3)poultry;
				(4)grains, nuts, and oils; and
				(5)dairy products.
				(c)ReportNot later than 18 months after the date on
			 which the Secretary provides a grant under this section, the recipient of the
			 grant shall submit to the Secretary and the Task Force a report that—
				(1)describes the results of evaluations
			 carried out using funds from the grant; and
				(2)includes recommendations based on those
			 results.
				(d)Authorization of
			 appropriationsThere is
			 authorized to be appropriated to carry out this section $2,500,000.
			5.USDA school food fresh
			 programSection 10603 of the
			 Farm Security and Rural Investment Act of 2002 (7 U.S.C. 612c–4) is amended to
			 read as follows:
			
				10603.Purchase of specialty crops
					(a)DefinitionsIn this section:
						(1)Fruits, vegetables, other specialty food
				cropsThe terms
				fruits, vegetables, and other specialty food
				crops shall have the meaning given the terms by the Secretary of
				Agriculture.
						(2)SecretaryThe term Secretary means the
				Secretary of Agriculture.
						(3)Service institutionThe term service institution
				has the meaning given the term in section 13(a) of the Richard B. Russell
				National School Lunch Act (42 U.S.C. 1761(a)).
						(b)Purchase authorityOf the funds made available under section
				32 of the Act of August 24, 1935 (7 U.S.C. 612c), for fiscal year 2008 and each
				subsequent fiscal year, the Secretary shall use not less than $200,000,000 each
				fiscal year to purchase fruits, vegetables, and other specialty food
				crops.
					(c)USDA school food fresh program
						(1)Definition of eligible
				productIn this subsection,
				the term eligible product means a fruit or vegetable item
				that—
							(A)is offered by a vendor approved by the
				Secretary under paragraph (4);
							(B)is fresh, dried, or frozen in a manner that
				maximizes retention of nutrient density; and
							(C)to the maximum extent practicable, reflects
				local preferences and supports local agriculture.
							(2)AgreementsThe Secretary, acting through such regional
				procurement offices of the Department of Agriculture as the Secretary
				determines to be appropriate, shall carry out a program under which the
				Secretary shall enter into agreements with local and regional distributors to
				supply eligible products to schools and service institutions.
						(3)FundsEligible products supplied under an
				agreement described in paragraph (2) shall be purchased by schools and service
				institutions using funds that are allocated to the schools or service
				institutions for the purpose of—
							(A)purchasing fruits and vegetables; or
							(B)providing nutritious meals.
							(4)Vendors
							(A)In generalA local or regional distributor of eligible
				products that seeks to supply eligible products to schools and service
				institutions under this subsection shall apply to the Secretary for approval as
				a participating vendor.
							(B)Conditions for approvalThe Secretary shall approve a vendor as
				eligible to supply eligible products under this subsection if the
				vendor—
								(i)demonstrates the ability to supply those
				eligible products;
								(ii)complies with standards for food safety
				developed by the Secretary;
								(iii)consistently provides products that meet
				standards of grade, size, freshness, and quality as required by the Secretary
				or a local procurement officer; and
								(iv)demonstrates the ability to supply eligible
				products from local growers and processors.
								(C)Monitoring
								(i)In generalThe Secretary shall develop and implement a
				system for monitoring vendors approved under this paragraph.
								(ii)CertificationA monitoring system under clause (i) may
				include a requirement to obtain certification—
									(I)in accordance with a program designed by
				the Secretary; and
									(II)for which the Secretary may require
				compensation.
									(5)Funding
							(A)In generalOf the amount specified in subsection (b),
				the Secretary shall use not less than $50,000,000 each fiscal year for the
				purchase of eligible products for distribution to schools and service
				institutions in accordance with section 6(a) of the Richard B. Russell National
				School Lunch Act (42 U.S.C. 1755(a)).
							(B)Additional available fundsA school or service institution that uses
				an agreement described in paragraph (2) to purchase eligible products may
				allocate up to 30 percent of the funds of the school or service institution
				authorized under section 6 of the Richard B. Russell National School Lunch Act
				(42 U.S.C. 1755), and such additional funds as are necessary from funds
				allocated to the school or service institution under sections 4 and 11 of that
				Act (42 U.S.C. 1753, 1759a), for the purpose of procuring eligible products
				through vendors approved by the Secretary under paragraph (4).
							(C)Authorization of appropriations for
				administrative expensesThere
				are authorized to be appropriated such sums as are necessary to pay
				administrative costs incurred in carrying out this
				subsection.
							.
		6.Use of commodity entitlement funds
			(a)In generalThe Secretary shall, to the maximum extent
			 practicable, purchase for commodity programs foods that are in the
			 least-processed state.
			(b)Processing of foodsThe Secretary, upon the approval of
			 national processing agreements, shall make available to all schools and other
			 recipient agencies the opportunity to divert unprocessed or minimally-processed
			 commodity foods to subsequent processors for conversion into usable end
			 products.
			
